DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Objection to claims 1, 7 and 13 is withdrawn.

3.	The 112(b) rejection to claims 7-18 is withdrawn.

4.
                                                                                                                                                                                                                          Allowable Subject Matter
  Claims 1, 7 and 13 are amended, and claims 1-18 are allowed. Gulak (US 20190182216) teaches retrieving one or more sets of homomorphically encrypted comparison cardholder data encrypted according to a lattice-based FHE scheme; comparing the confidential cardholder data to each set of the comparison cardholder data using one or more homomorphic operations to determine which set of comparison cardholder data matches the confidential cardholder data and validating the confidential cardholder data; generating and encrypting an indicator indicating authorization or rejection of the request to complete the financial transaction based upon at least the validation of the confidential cardholder data; and forwarding the encrypted indicator indicating authorization or rejection of the request to complete the financial transaction to a party seeking authorization to complete the financial transaction, wherein the confidential cardholder data is never decrypted [0010]. None of the prior arts teaches the following limitations in view of other limitations in each of the independent claims: performing a homomorphic matrix multiplication on said first and second ciphertexts without decrypting said first and second ciphertexts; generating an encrypted result from said performed homomorphic matrix multiplication on said first and second ciphertexts.


According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494